UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6407



EDMUND GOINS,

                 Petitioner - Appellant,

           v.

WARDEN, PERRY CORRECTIONAL INSTITUTION,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:12-cv-00267-JMC)


Argued:   May 14, 2014                     Decided:   June 18, 2014


Before GREGORY and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Robert Dressel, UNIVERSITY OF VIRGINIA SCHOOL OF LAW,
Charlottesville, Virginia, for Appellant.   James Anthony Mabry,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia,
South Carolina, for Appellee. ON BRIEF: Stephen L. Braga, Kevin
Cope, Ethan Simon, Third Year Law Student, Jacky Werman, Third
Year Law Student, Appellate Litigation Clinic, UNIVERSITY OF
VIRGINIA   SCHOOL  OF   LAW,   Charlottesville,   Virginia,  for
Appellant.   Alan Wilson, Attorney General, John W. McIntosh,
Deputy Attorney General, Donald J. Zelenka, Senior Assistant
Deputy Attorney General, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Appellant Edmund Goins (“Appellant”), an inmate in the

custody of the state of South Carolina, petitions for a writ of

habeas corpus in connection with his life sentence for assault

and battery with intent to kill (“ABWIK”).                  He argues that his

trial counsel was ineffective under Strickland v. Washington,

466 U.S. 668 (1984), for failing to present evidence of his

mental health issues in order to negate the mens rea required

for an ABWIK conviction.

            On state habeas review, the South Carolina Court of

Appeals     rejected        Appellant’s       ineffective     assistance    claim,

reasoning    that    his     counsel’s    failure     to    present   the   mental

health evidence could not have prejudiced the outcome of his

trial because South Carolina does not recognize a diminished

capacity defense.       See Goins v. State (“Goins I”), No. 2010–UP–

339, 2010 WL 10080077, at *1 (S.C. Ct. App. June 29, 2010).                    The

District Court for the District of South Carolina agreed.                      See

Goins v. Warden, Perry Corr. Inst. (“Goins II”), No. 5:12–cv–

00267-JMC,    2013     WL    652995   (D.S.C.      February    21,    2013).   We

granted a Certificate of Appealability (“COA”) “on the issue of

whether [Appellant] received ineffective assistance of counsel

based on his claim that his trial attorney failed to adequately

investigate or present evidence regarding [his] mental health

issues.”

                                          3
          We conclude that Appellant’s challenge is, at bottom,

a challenge to a state court’s interpretation and application of

its own law, the federal ramifications of which have not been

preserved for our review.         Consequently, we affirm the judgment

of the district court.

                                      I.

          On   May    30,   2000,    Appellant   was    incarcerated    in   a

maximum-security     cell   within    the    Cherokee    County     Detention

Center in Cherokee County, South Carolina, where he was awaiting

trial on several counts of breaking and entering.            Appellant had

spent the day engaging in a variety of disciplinary infractions,

including flooding his toilet, dismantling a mop, and blocking

the view into his cell.          He was naked, as his uniform had been

confiscated, save for a pair of underwear that he was wearing on

his head, he says, to “keep [his] head warm.”               J.A. 176. 1      In

response to Appellant’s escalating infractions, two correctional

officers, Officers Blackwell and Wisher, asked cellblock control

to open his cell door.           Once the door was opened, Appellant

rushed out, wielding a pillow and a filed metal rod.                   In the

ensuing   melee,     Appellant     stabbed   Officer    Blackwell     several




     1
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                      4
times.      Officer Wisher and a second inmate, Trustee Ellis, were

stabbed when they attempted to intervene.

               As a result of this incident, Appellant was indicted

in    the    Cherokee       County       Court       of       General     Sessions        for    three

counts of ABWIK.             On July 23, 2001, a jury convicted Appellant

on one count of ABWIK, for the attack on Officer Blackwell, and

two counts of the lesser included offense of assault and battery

of a high and aggravated nature (“ABHAN”), for the attacks on

Officer      Wisher        and    Trustee          Ellis.           Based      on   his     criminal

history,       which   included          a    prior       ABWIK      conviction,          the    state

court       sentenced        Appellant          to        a     mandatory         term      of   life

imprisonment without parole on the ABWIK count, see S.C. Code

Ann.    §   17-25-45,        and    to       two    consecutive           terms     of    ten    years

imprisonment on the ABHAN counts.                         Appellant’s direct appeal, in

which he filed a pro se brief asserting ineffective assistance

of counsel, was unsuccessful.

               On March 9, 2004, Appellant filed an application for

post-conviction            relief    (“PCR”)             in     state       court.          In   that

application, he argued that his trial counsel was ineffective

for     failing       to    investigate             or        present     at     trial      evidence

concerning his history of mental health problems.                                    On September

22,    2005,    the    PCR       court       conducted         an   evidentiary          hearing   on

Appellant’s       claims.           Both       Appellant            and    his      trial    counsel

testified,       and       Appellant          submitted          various       medical       records

                                                    5
related    to    his   stays    at   area       hospitals    (the    “mental     health

evidence”).       Appellant did not present any expert testimony in

support of his claims.

            On    July   3,    2006,   the       PCR     court   entered    an    order

granting    Appellant      habeas      relief       on    all    three     counts    of

conviction.      The PCR court found, inter alia, that Appellant had

a documented history of diagnoses for mood disorder, bipolar

disorder,       polysubstance        related       disorder,        and    antisocial

personality disorder.          In the PCR court’s view,

            [I]f a jury had been exposed to evidence of
            the     Applicant’s   prior    episode    of
            decomposition where he stripped off his
            clothes and engaged in aberrant behavior, 2
            there is a reasonable probability sufficient
            to undermine confidence in the outcome of
            this   trial,   that the  jury   would  have
            interpreted the Applicant’s conduct on May
            30, 2000, as impulsive and dangerous, but
            insufficient to support a finding of [the
            mens rea required for ABWIK]. . . . [and]
            returned three convictions on ABHAN, as
            opposed to two convictions on ABHAN and one
            for AB[W]IK.


     2
        Appellant’s medical records contain reference to an
incident that occurred in 1997, when Appellant was first
diagnosed   with   bipolar   disorder.      See   J.A.   384-86.
Specifically, on October 3, 1997, Appellant took off all of his
clothes and climbed a water tower because he believed he was
speaking with God.      See id. at 316-17, 384.      Immediately
following this incident, Appellant was involuntarily committed
to the Dorothea Dix Hospital in Raleigh, North Carolina. He was
released on October 9, 1997, over two and a half years before he
engaged in the conduct giving rise to the ABWIK conviction at
issue in the instant case.



                                            6
J.A. 495 (internal citations omitted).

            On July 30, 2007, the state of South Carolina filed a

petition for a writ of certiorari to the South Carolina Supreme

Court.    That court transferred the appeal to the South Carolina

Court of Appeals, which granted the petition for the writ of

certiorari    on    March    11,   2009.        The   South    Carolina     Court    of

Appeals reversed the PCR Court’s grant of post-conviction relief

and reinstated the three convictions on June 29, 2010.

            In its opinion, the South Carolina Court of Appeals

acknowledged       the   mental    health      evidence,    but     emphasized    that

Appellant had not “put forth any evidence that he was either

insane at the time of the assaults or incompetent at the time of

trial.”     Goins I, No. 2010–UP–339, 2010 WL 10080077, at *1 (S.C.

App. June 29, 2010).         It went on to characterize the PCR court’s

prejudice    analysis       as    “tantamount      to   a     recognition    of     the

defense of diminished capacity, 3 which we do not recognize in


     3
        The South Carolina Supreme Court                      has    described      the
diminished capacity defense as follows:

          The diminished capacity doctrine allows a
          defendant to offer evidence of his mental
          condition with respect to his capacity to
          achieve the mens rea required for the
          commission of the offense charged.        In
          particular, the defense may be invoked to
          negate specific intent, where such intent is
          an   element   of   the   offense   charged.
          Diminished   capacity   differs   from   the
          insanity defense in that it may be raised by
(Continued)
                                           7
this state.”      Id. at *1 (citations omitted).             Consequently, the

South Carolina Court of Appeals concluded, Appellant had failed

to demonstrate that his trial counsel’s failure to introduce

this evidence “undermine[d] confidence in the outcome of the

trial.”       Id. (citing Porter v. McCollum, 558 U.S. 30, 42-44

(2009) (per curiam)).

              Appellant    unsuccessfully      sought     discretionary    review

of the South Carolina Court of Appeals’ decision in the South

Carolina      Supreme     Court.     Thereafter,     on    January   26,    2012,

Appellant filed a federal habeas petition pursuant to 28 U.S.C

§ 2254 in the United States District Court for the District of

South Carolina.         In his petition, he again argued that he was

denied effective assistance of counsel when his trial counsel

failed to investigate his mental health disorders and present

the mental health evidence.           On February 21, 2013, the district

court dismissed the petition and denied a COA.                   See Goins II,

No. 5:12–cv–00267-JMC, 2013 WL 652995, at *4 (D.S.C. February

21, 2013).      Appellant timely filed a notice of appeal on March

18,   2013,    and   we    granted   a   COA   “on   the    issue    of    whether




              a defendant who has conceded to be legally
              sane.

Gill v. State, 552 S.E.2d 26, 32 (S.C. 2001) (internal citations
omitted).



                                         8
[Appellant] received ineffective assistance of counsel based on

his     claim    that    his    trial    attorney     failed     to    adequately

investigate or present evidence regarding [his] mental health

issues.”

                                        II.

               Although we review de novo a district court’s decision

on a petition for a writ of habeas corpus that is based on the

state court record, see Barnes v. Joyner, --- F.3d ----, 2014 WL

1759085, at *6 (4th Cir. May 5, 2014), we review the underlying

state court judgment pursuant to the deferential standards set

forth in the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”).

               The relevant statute permits a federal court to grant

relief to a state petitioner “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of

the United States.”            28 U.S.C. § 2254(a); see also Wilson v.

Corcoran, 131 S. Ct. 13, 16 (2010) (per curiam) (“‘[F]ederal

habeas corpus relief does not lie for errors of state law.’”

(quoting Estelle v. McGuire, 502 U.S. 62, 67 (1991))).                        When a

claim    has    been    adjudicated     on   the   merits   in   a    state    court

proceeding, habeas relief is permissible under AEDPA only if the

state court’s determination:

               (1) resulted in a decision that was contrary
               to, or involved an unreasonable application
               of, clearly established Federal law, as

                                         9
              determined by the               Supreme        Court       of     the
              United States; or

              (2) resulted in a decision that was based on
              an unreasonable determination of the facts
              in light of the evidence presented in the
              State court proceeding.

28 U.S.C. § 2254(d).               We must also presume the correctness of

the state court’s factual findings unless rebutted by clear and

convincing evidence, see id. § 2254(e)(1), and we are bound by

“a   state    court’s          interpretation       of     state      law,     including   one

announced      on     direct       appeal     of     the     challenged          conviction,”

Bradshaw      v.     Richey,       546     U.S.     74,     76       (2005)     (per   curiam)

(citations omitted).

              As     the       Supreme     Court     of     the       United     States    has

repeatedly         emphasized,       AEDPA        imposes        a    “highly     deferential

standard for evaluating state-court rulings” that “demands that

state-court        decisions       be     given     the     benefit       of     the   doubt.”

Woodford      v.    Visciotti,       537    U.S.     19,    24       (2002)     (per   curiam)

(internal quotation marks omitted).                        “The question under AEDPA

is   not     whether       a    federal    court     believes          the     state   court’s

determination was incorrect but whether that determination was

unreasonable —-a substantially higher threshold.”                                 Schriro v.

Landrigan, 550 U.S. 465, 473 (2007).                         Accordingly, “[a] state

court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on

the correctness of the state court’s decision.”                                Harrington v.

                                              10
Richter,      131    S.    Ct.     770,    786        (2011)    (quoting         Yarborough     v.

Alvarado, 541 U.S. 652, 664 (2004)).                         A state prisoner, in other

words, “‘must show that the state court’s ruling on the claim

being presented in federal court was so lacking in justification

that   there    was       an    error     well    understood         and     comprehended       in

existing       law         beyond         any         possibility           for        fairminded

disagreement’” in order to obtain habeas relief from a federal

court.     White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (quoting

Harrington, 562 U.S. at 786-87).

              To establish ineffective assistance under Strickland

v. Washington, 466 U.S. 668 (1984), a state habeas petitioner

must demonstrate not only that (1) his counsel’s performance was

deficient and (2) he suffered prejudice as a result, but also

that “the state court’s rejection of [the] claim of ineffective

assistance      of        counsel       was      ‘contrary          to,     or     involved     an

unreasonable application of’ Strickland, or it rested ‘on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.’”                            Porter v. McCollum,

558    U.S.    30,        39    (2009)     (per        curiam)       (quoting          28    U.S.C.

§ 2254(d)).         Notably, we need not address whether “counsel’s

performance         was        deficient      before         examining           the     prejudice

suffered      by     the        defendant        as     a     result       of      the      alleged

deficiencies.”            Strickland, 466 U.S. at 697.                      If we determine

that   the     state      court     “reasonably             could    have       concluded     that

                                                 11
[Appellant] was not prejudiced by counsel’s actions,” then we

need proceed no further with Appellant’s claim.                        Premo v. Moore,

131 S. Ct. 733, 745 (2011).

               Under Strickland’s prejudice prong, “[t]he defendant

must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.”            466 U.S. at 694.           As defined by the

Supreme   Court,      “[a]    reasonable      probability         is    a   probability

sufficient to undermine confidence in the outcome.”                         Id.   “When

a defendant challenges a conviction, the question is whether

there    is    a    reasonable   probability         that,       absent     [counsel’s]

errors,       the   factfinder   would       have    had     a    reasonable      doubt

respecting guilt.”        Id. at 695.         “The likelihood of a different

result must be substantial, not just conceivable.”                          Harrington,

131 S. Ct. at 792.        In determining whether there is a reasonable

probability of a different result, we “consider all the relevant

evidence that the jury would have had before it if [counsel] had

pursued [a] different path.”            Wong v. Belmontes, 558 U.S. 15, 19

(2009) (per curiam) (emphasis omitted).                    This includes evidence

that    was    adduced   at    trial    as    well    as     that      which   was   not

presented until post-conviction review.                See Porter, 558 U.S. at

41; see also Strickland, 466 U.S. at 696.




                                         12
                                             III.

            In     this       appeal,      Appellant       argues       that     his     trial

counsel’s failure to introduce evidence of his mental health

issues to negate the mens rea required for his ABWIK conviction

amounted     to     ineffective           assistance       under       Strickland.           We

conclude    that        the    South      Carolina       Court    of    Appeals        neither

unreasonably applied clearly established federal law nor made an

unreasonable determination of the facts in dismissing this claim

for lack of merit.            See 28 U.S.C. § 2254(d).

                                              A.

            We turn first to Appellant’s argument that the South

Carolina    Court       of    Appeals      “unreasonably         applied       the     law   to

conclude     that       the    [mental       health       evidence]         constituted       a

prohibited        ‘diminished        capacity’       defense       under       state     law.”

Appellant’s       Br.    25.         In    order    to    prevail      on    this      theory,

Appellant    must       demonstrate        that     the   South     Carolina         Court    of

Appeals’ adjudication of his claim “resulted in a decision that

.   .   .    involved         an     unreasonable         application        of,       clearly

established Federal law, as determined by the Supreme Court of

the United States.”                 28 U.S.C. § 2254(d)(1).                 A state court

decision is an “unreasonable application of” clearly established

federal     law     when      the    state     court      “identifies          the     correct

governing     legal       rule      from    [the    Supreme]       Court’s       cases       but



                                              13
unreasonably applies it to the facts of the particular state

prisoner’s case.”      Williams v. Taylor, 529 U.S. 362, 407 (2000).

          Here, the South Carolina Court of Appeals correctly

identified    Strickland        and    its        progeny   as   the    “clearly

established    Federal     law”       governing      Appellant’s    ineffective

assistance    claim.      See     Goins      I,    No.   2010–UP–339,   2010   WL

10080077, at *1 (S.C. App. June 29, 2010) (citing Strickland v.

Washington, 466 U.S. 668, 697 (1984))).                  It went on to rely on

two state court decisions, Gill v. State, 552 S.E.2d 26 (S.C.

2001), 4 and State v. Santiago, 634 S.E.2d 23 (S.C. Ct. App.

2006), 5 to conclude that the PCR court’s finding of prejudice

     4
        Gill is the seminal case in South Carolina on diminished
capacity. In that case, the trial court permitted the defendant
to call an expert witness, who testified that the defendant had
borderline mental capacity and an antisocial personality. Gill,
522 S.E.2d at 32. The expert opined that, as a result of these
conditions,   the   defendant   “could   not   formulate   malice
aforethought, an essential element of murder.”         Id.    The
defendant asked for a diminished capacity instruction at the
close of trial, and the judge refused.       See id.   The South
Carolina Supreme Court affirmed, holding, “[t]he trial judge did
not err by refusing to charge diminished capacity because it is
not recognized in South Carolina.” Id.
     5
       In Santiago, the trial court refused a defendant’s request
to have an expert witness testify during trial “that because of
[the defendant’s] Asperger’s disorder he did not have the
requisite mental state to commit murder nor the ability to
provide a voluntary confession.”     634 S.E.2d at 161-62.    The
South   Carolina    Court   of   Appeals   affirmed,   observing,
“[e]ssentially, defense counsel argued that [the defendant] was
culpable of a lesser offense because of his diminished capacity.
However, the diminished capacity defense is not recognized in
South Carolina.” Id. at 162.


                                        14
under Strickland was “tantamount to a recognition of the defense

of    diminished       capacity,      which       we   do        not    recognize       in    this

state.”     Goins I, 2010 WL 10080077, at *1.                            Having found that

the evidence presented to the PCR court was thus inadmissible

for     Appellant’s         intended       purpose          as     a     matter     of       state

evidentiary law, the South Carolina Court of Appeals determined

Appellant could not have been prejudiced within the meaning of

Strickland by its absence.             See id.

            Appellant         contends        the       South          Carolina     Court       of

Appeals’ decision erroneously “conflated the affirmative defense

of diminished capacity with more traditional defensive efforts

to introduce evidence to undermine the prosecution’s burden” of

proving intent.         Appellant’s Br. 27.                 He points to a plethora of

cases    from    state      courts,    district         courts,         and   other      circuit

courts of appeals in support of his theory that South Carolina

has apparently settled on an “incorrect definition of diminished

capacity.”       Id. at 33.           What other courts may think of South

Carolina law, however, is of no moment -- “[i]t is beyond the

mandate     of        federal     habeas       courts             []     to     correct       the

interpretation         by    state     courts          of     a    state’s        own    laws.”

Richardson       v.    Branker,      668    F.3d       128,       141    (4th     Cir.       2012)

(alteration in original) (internal quotation marks omitted); see

also Wilson v. Corcoran, 131 S. Ct. 13, 16 (2010) (per curiam)

(“‘[F]ederal habeas corpus relief does not lie for errors of

                                             15
state    law’”      (quoting    Estelle    v.   McGuire,   502   U.S.    62,   67

(1991))). 6        Consequently, in analyzing Appellant’s ineffective

assistance claim, we are bound by the South Carolina Court of

Appeals’ interpretation of South Carolina’s evidentiary rules.

See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (per curiam)

(“[A] state court’s interpretation of state law, including one

announced on direct appeal of the challenged conviction, binds a

federal court sitting in habeas corpus.”).

              In   light   of   the   foregoing   principles,    we     will   not

disturb the South Carolina Court of Appeals’ conclusion that

Appellant was not prejudiced within the meaning of Strickland

when his trial counsel failed to make an attempt to introduce

inadmissible evidence.          As the Fifth Circuit recently observed,

“the failure to make a meritless attempt at introducing evidence

could not have prejudiced [the petitioner] because the evidence

ultimately would not have been introduced.”                Garza v. Stephens,

738 F.3d 669, 677 (5th Cir. 2013); see also Hoots v. Allsbrook,


     6
        We   must   reject   Appellant’s   attempt  to  give   a
constitutional dimension to this argument through invocation of
the Due Process Clause.     Although we do not doubt a habeas
petitioner’s ability to challenge a state evidentiary scheme as
violative of his due process rights, see, e.g., Clark v.
Arizona, 548 U.S. 735 (2006), any such challenge falls well
outside of the COA in this case, see United States v. Nicholson,
475 F.3d 241, 244 (4th Cir. 2007) (observing that a petitioner’s
“appeal is limited” to the specific issue or issues identified
in the COA); see also 28 U.S.C. § 2253(c).



                                          16
785   F.2d     1214,       1222       (4th   Cir.   1985)    (holding     that   trial

counsel’s    “decision          not     to   attempt   to   introduce    inadmissible

evidence .      .    .    did     not   constitute     ineffective      assistance    of

counsel”).      Indeed, even taking Appellant’s arguments at face

value, his failure to make a specific proffer to the PCR court

as to what an expert witness would have testified regarding the

mental health evidence, had trial counsel properly investigated

and   sought    to       present      such    testimony,    reduces     any   claim    of

prejudice to mere speculation and is fatal to his claim.                              See

Beaver v. Thompson, 93 F.3d 1186, 1195 (4th Cir. 1996) (“[A]n

allegation of inadequate investigation does not warrant habeas

relief absent a proffer of what favorable evidence or testimony

would have been produced.”); Bassette v. Thompson, 915 F.2d 932,

940-41 (4th Cir. 1990) (appellant’s failure to “advise us of

what an adequate investigation would have revealed or what these

witnesses might have said, if they had been called to testify”

was fatal to his ineffective assistance of counsel claim).

             Consequently, we hold that the South Carolina Court of

Appeals’ decision rejecting Appellant’s ineffective assistance

claim was not an unreasonable application of clearly established

federal law.

                                              B.

             We need only briefly consider Appellant’s second and

final argument, i.e., that the South Carolina Court of Appeals

                                              17
“unreasonabl[y] appli[ed] . . . the historical facts” when it

“assum[ed]       that    [Appellant]        would    not     have   been    allowed       to

introduce       his    mental    health-related        evidence      to     negate      mens

rea.”         Appellant’s       Br.   37.      Although      Appellant      appears       to

present this theory in terms of a factual challenge under 28

U.S.C. § 2254(d)(2), it is little more than a reimagining of his

first    argument       under    28   U.S.C.      § 2254(d)(1).        In    any    event,

inasmuch as Appellant has wholly failed to demonstrate that any

of      the      South      Carolina         Court      of       Appeals’        “factual

determination[s]” as to the admissibility of the mental health

evidence were “objectively unreasonable in light of the record

before the court,” Merzbacher v. Shearin, 706 F.3d 356, 364 (4th

Cir.    2013)        (internal    quotation        marks     omitted),      we     readily

conclude he is not entitled to habeas relief under 28 U.S.C.

§ 2254(d)(2).

                                            IV.

               For    the   foregoing        reasons,      the      judgment       of   the

district court is

                                                                                 AFFIRMED.




                                            18